Citation Nr: 1020150	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-39 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability, to include a compensable rating 
earlier than December 19, 2008.  

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the left elbow.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression and posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to 
December 1980, from August 1997 to April 1998, and from 
February 2003 to December 2003.  The Veteran also had periods 
of active and inactive duty for training from 1980 to 1997 in 
the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004 and March 2009 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a psychiatric disorder; 
granted service connection for degenerative arthritis of the 
left elbow, assigning a disability rating of 10 percent; and 
granted service connection for a low back disability, 
assigning a noncompensable rating.  By a rating decision in 
April 2009, the RO increased the Veteran's rating for a low 
back disability to 20 percent, effective December 19, 2008.  

Pursuant to the Veteran's request, a hearing before a member 
of the Board was scheduled for January 2010.  The Veteran did 
not appear for this hearing.  Since the Veteran failed to 
report for the hearing, did not provide good cause for his 
absence, and has not requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2009).  

The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Prior to December 19, 2008, the Veteran's lower back 
disability was manifested by forward flexion to 90 degrees, 
extension to 20 degrees, right and left lateral rotation to 
20 degrees bilaterally, and right and left lateral rotation 
to 30 degrees bilaterally, for a combined range of motion of 
the thoracolumbar spine of 210 degrees; there was no evidence 
of muscle spasm, abnormal gait or abnormal spinal contour; 
the lower back disability was not productive of any 
incapacitating episodes; and ankylosis was not shown.

2.  The objective medical evidence shows that the Veteran's 
lower back disability is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees; there is no 
evidence of incapacitating episodes; and neither favorable 
ankylosis of the entire thoracolumbar spine nor associated 
neurological symptomatology have been found on examination.

3.  The Veteran has demonstrated flexion in his left shoulder 
in excess of 100 degrees and extension has not been shown to 
be limited by more than 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a lower back 
disability were met as of the date the Veteran's claim was 
received, but the criteria for a rating in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2009).

2.  The criteria for an initial rating higher than 10 percent 
for degenerative arthritis of the left elbow are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.71a; Diagnostic Codes 5010, 5206, 5207, 5208 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claims were 
for service connection, which was granted.  He then appealed 
the downstream issue of the ratings that had been assigned.  
Under these circumstances, since the original claims were 
granted, there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the Veteran of any evidence that could not be obtained.  The 
Veteran has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained medical 
examinations in relation to the claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, and therefore the error was 
harmless).  Accordingly, there is no prejudice to the Veteran 
in adjudicating this appeal.

II.  General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Lower Back Disability

The Veteran contends that he is entitled to an initial 
compensable rating for a lower back disability from December 
31, 2003, to December 19, 2008, and to a rating higher than 
20 percent thereafter.  

The Veteran's service-connected low back disability was rated 
as noncompensable prior to December 19, 2008, and is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5237.

Arthritis shown by x-rays is rated based on limitation of 
motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  DC 
5010, used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine for DCs 5235 
to 5243.  DC 5243 may also be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under this rating criteria, a 10 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees, but not greater than 85 degrees; when the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; when 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, when 
vertebral body fracture with loss of 50 percent or more of 
height warrants.

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
when muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less or when 
there is favorable ankylosis of the entire thoracolumbar 
spine.

A disability rated under DC 5243 is rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for a rating 
of 10 percent are incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A rating of 20 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 2 week but less than 4 weeks during the 
past 12 months.  A rating of 40 percent is warranted where 
there are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are separately rated under the appropriate DC.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

A MRI in December 2002 revealed evidence of disc bulging at 
L3 and L4 with no evidence of compressive disc disease.  On 
VA spine examination in June 2004, the Veteran demonstrated 
forward flexion to 90 degrees, extension to 20 degrees, right 
and left lateral rotation to 20 degrees bilaterally, and 
right and left lateral rotation to 30 degrees bilaterally.  
Range of motion did not produce any pain and there was no 
additional limitation after repetitive use.  There were also 
no neurological deficits noted or incapacitating episodes 
reported.  The diagnosis was low back pain with bulging disc 
at L3 and L4.  

In August 2005 the Veteran complained of severe back pain 
that sometimes radiated to his left ankle.  X-rays of the 
lumbar spine revealed lumbar spondylosis with central canal 
stenosis, most severe in the L5 and S1; facet joint sclerosis 
and hypertrophy; retrolisthesis of L5 on S1; and, 
degenerative disc disease of the inferior thoracic spine.  
However no additional range of motion testing was conducted 
prior to December 2008.  

Given that the Veteran's combined range of motion was limited 
to 210 degrees at the June 2004 VA examination, the criteria 
for a 10 percent rating have been met.

However, the requirements for a rating in excess of 10 
percent were not met prior to December 2008.  Specifically, 
prior to that time, the evidence did not show that the 
forward flexion of the Veteran's thoracolumbar spine was less 
than 60 degrees; that the combined range of motion of his 
thoracolumbar spine was less than 120 degrees; or that muscle 
spasm or guarding was severe enough to result in an abnormal 
gait or abnormal spine contour.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in this case, the examiner in June 2004 specifically found 
that range of motion testing did not produce any pain, and 
furthermore, that repetitive motion did not cause any 
additional limitation of motion.

Additionally, at no time during the course of his appeal has 
Veteran alleged that his back disability has caused any 
incapacitating episodes, that is, bed rest prescribed by a 
physician and treatment by a physician, and there is 
similarly no evidence of any incapacitating episodes 
described in the treatment records. For this reason, the 
criteria for a higher rating based on incapacitating episodes 
have not been met.  

Additionally, the objective medical evidence does not show 
the presence of any neurological abnormalities that are 
associated with his lower back disability.  While the Veteran 
complained in August 2005 that his lower back pain sometimes 
radiated to his left ankle, the VA examiner in June 2004 
found no objective evidence of any neurological deficit.  

In sum, the Board finds that the evidence demonstrates that a 
10 percent rating is warranted from the date of the Veteran's 
claim, and to that extent the Veteran's claim is granted.

In December 2008 the Veteran underwent a VA examination, and 
based on the findings of that examination, the RO assigned a 
20 percent rating.  At this examination, the Veteran 
complained of constant sharp and throbbing back pain rated as 
8/10 since 2002 and he reported flare ups in pain to 9/10 
approximately 3 times a year, with the pain occasionally 
waking him up at night.  He added that the pain was 
aggravated by bending, lifting, prolonged standing, or 
sitting.  The Veteran reported that he treated the pain with 
medication and denied treatment with physical therapy or 
steroid injections.  However, despite the Veteran's 
subjective complaints, the examiner found him to be in no 
acute distress.  The Veteran denied bowel or bladder 
involvement; his gait and posture were observed to be normal; 
and his back was found to be symmetrical with no gross 
deformity or apparent scoliosis.  There was no exaggerated 
thoracic kyphosis or lumbar lordosis; and there were no 
palpable spasms, although the Veteran complained of some 
tenderness at the lower paraspinal lumbar area.  Deep tendon 
reflexes were normal, and there was no muscular atrophy or 
hypertrophy seen.  Strength was 5/5 bilaterally in upper and 
lower extremities.  The Veteran had normal and equal 
sensation to pinprick and light touch.  There was no 
radiculopathy.  Range of motion was recorded after 3 
repetitions with flexion to 60 degrees, extension to 25 
degrees, right lateral flexion to 24 degrees, left lateral 
flexion to 22 degrees, right lateral rotation to 30 degrees, 
and left lateral rotation to 28 degrees.  There were 
subjective complaints of endpoint tenderness with range of 
motion.  X-rays revealed moderate degenerative disk disease 
at L4-L5 disc space.  

Given that the Veteran demonstrated pain free motion to 60 
degrees, even after repetitive motion, the evidence simply 
does not support a finding that the flexion of the Veteran's 
lumbar spine is limited to 30 degrees so as to warrant a 40 
percent evaluation, and given that range of motion was not 
additionally limited by fatigability, weakness, or lack of 
endurance, the criteria for a 40 percent based on limitation 
of forward flexion have not been met.  38 C.F.R. §§ 4.40, 
4.45, 4.59. 

Additionally, as noted above, there is no evidence that the 
Veteran's lower back disability has caused any incapacitating 
episodes.  While the Veteran did report having flare-ups 
several times per year, no showing has been made that bed 
rest was required during any of these flare-ups, and 
furthermore, there is no indication that the flare-ups had a 
total duration of at least 4 weeks during any given 12 months 
period.  For this reason, the criteria for a higher rating 
based on incapacitating episodes have not been met. 

As for objective neurological abnormalities, on VA 
examination in December 2008, the Veteran denied bowel or 
bladder involvement.  Deep tendon reflexes were normal, there 
was no muscular atrophy or hypertrophy.  Strength was 5/5 
bilaterally in upper and lower extremities.  The Veteran had 
normal and equal sensation to pinprick and light touch.  The 
examiner stated that there was no radiculopathy detected, and 
the Veteran's gait was found to be normal.  As such, the 
evidence does not support an additional rating based on 
neurological symptomatology.

VA treatment records have been reviewed, but they do not show 
that the Veteran's back is more severe than it is currently 
rated.

Accordingly, a 10 percent rating for the Veteran's lower back 
disability prior to December 19, 2008 is granted, but a 
rating in excess of 20 percent is denied.

Degenerative Arthritis of the Left Elbow

The Veteran claims entitlement to an initial rating higher 
than 10 percent for degenerative arthritis of the left elbow.  
The RO has rated the Veteran's service-connected right elbow 
disability under 5010-5208.  However, all relevant diagnostic 
codes will be considered.

Under DCs 5010, arthritis, due to trauma, substantiated by x-
ray findings, is rated as degenerative arthritis.  Under DC 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of flexion of the major forearm to 100 degrees is 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion be limited to 70 degrees.  A 
40 percent evaluation requires that flexion be limited to 55 
degrees.  38 C.F.R. § 4.71a, DC 5206.

Limitation of extension of the major forearm to 45 degrees is 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 75 degrees.  A 30 
percent evaluation requires that extension be limited to 90 
degrees.  38 C.F.R. § 4.71a, DC 5207.

A 20 percent evaluation is assigned when flexion of the 
forearm of the minor upper extremity is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5208.

DCs 5209-5212 are inapplicable because the Veteran does not 
have any malunion, nonunion, or joint fracture of the elbow.  
DC 5213 is inapplicable, since insufficient limitation of 
forearm supination/pronation has been shown.

The normal range of motion of the elbow is flexion to 145 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
I.

On VA examination in June 2004, the Veteran complained of 
pain in the elbow and indicated that he could not fully 
extend it.  There were no flare-ups in pain.  Range of motion 
was from 15-145 degrees without pain; and no additional 
limitation of motion was shown after repetitive use.  The 
Veteran had good supination and pronation.  There was no 
palpable tenderness associated or neurological deficits.  X-
rays revealed arthritis of the left elbow.  

On VA examination in December 2008, the Veteran complained of 
sharp constant pain in the left elbow, as well as decreased 
range of motion.  He rated the pain as 8/10 with no flare-ups 
in pain.  The Veteran is right-hand dominant.  Range of 
motion was recorded after 3 repetitions with range of motion 
from 15 to 142 degrees.  There was no effusion, bursitis, 
heat or erythema.  Forearm supination was to 85 degrees, and 
pronation was to 90 degrees.  There was 15 degrees of loss of 
extension but minimal functional limitations.  X-rays 
revealed mild degenerative changes.  

At both VA examinations the Veteran has demonstrated flexion 
of the elbow to at least 142 degrees and extension has not 
been more limited than 15 degrees.  Accordingly, a the 
criterion for a separate rating under either DC 5206 or DC 
5207 is not shown, even considering functional loss due to 
pain and painful movement; since, for example, the examiner 
in June 2004 found that repetitive motion testing of the 
elbow caused no pain or additional limitation of motion.  

As neither flexion limited to 100 degrees nor extension 
limited to 45 degrees is demonstrated, the criteria for a 20 
percent rating under DC 5208 have also not been met.

As the criterion for the next higher rating or a separate 
rating has not been demonstrated, the Veteran's claim is 
denied.

Although the Board is precluded by regulation from assigning 
an extraschedular ratings in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
back disability and degenerative arthritis of the elbow, 
reasonably describe the Veteran's disability level and 
symptomatology, and provided for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  Additionally, the evidence does not show that either 
the Veteran's back or elbow disabilities cause unusual 
factors such as marked interference in employment or frequent 
hospitalizations.  For example, the most recent VA examiner 
found that the Veteran was able to perform all his activities 
of daily living and it was also found that the Veteran's back 
and elbow caused only minimal functional limitation.  
Therefore, the disability pictures are contemplated by the 
Rating Schedule, and the assigned schedular ratings are 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent disability rating for a lower back disability is 
granted from December 31, 2003 to December 19, 2008, subject 
to the laws and regulations governing the award of monetary 
benefits.

A disability rating higher than 20 percent for a lower back 
disability is denied.

An initial disability rating higher than 10 percent for 
degenerative arthritis of the left elbow is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a psychiatric 
disorder, to include depression and PTSD.

While the Veteran originally filed separate claims for 
service connection for PTSD and depression, the Court of 
Appeals for Veterans Claims has since held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, those claims are 
most appropriately adjudicated as a single issue of 
entitlement to service connection for a psychiatric 
disability.  

The Veteran's service personnel records show that his 
military occupational specialty was food service specialist.  
There are no military decorations that are indicative of 
combat service.  The service medical and personnel records 
show that in February 1987, the Veteran was counseled for 
sexual harassment, stealing and not being at his assigned 
work place.  A psychiatric evaluation was recommended.  In 
August 1997, the Veteran was deployed to Bosnia.  Due to a 
violation of a domestic stay away order, his character of 
discharge for the period from February 2003 to December 2003 
was listed as being Under Honorable Conditions (general) due 
to misconduct.  

VA clinical treatment records starting in April 2004, 
contained multiple psychiatric diagnoses, to include 
depression, personality disorder and PTSD.  On VA examination 
in June 2004, the Veteran reported problems with depression 
since 1997, due to chronic pain in the back and elbow.  The 
Veteran denied a history of psychiatric treatment, which the 
examiner noted was surprising if his symptoms were as severe 
as the Veteran claimed.  The Veteran denied legal problems, 
or drug and alcohol abuse.  The examiner diagnosed recurrent, 
moderate to severe major depressive disorder.  

On psychological evaluation for vocational rehabilitation 
purposes in August 2005, the Veteran reported feeling 
frightened while stationed in Bosnia, but he did not 
elaborate on any specific incidents that led to such fear.  
Additionally, the Veteran failed to complete and return the 
stressor identification form that was sent to him.  The 
Veteran indicated that he retired from military service, and 
then went to work as a civilian contractor in Iraq, which he 
reported being very stressful, due to road side explosives, 
as well as rocket and mortar attacks.  The examiner diagnosed 
PTSD and major depressive disorder, without psychosis.  
Psychosocial stressors were service in a combat zone while 
stationed in Bosnia and chronic illness.  

On VA examination in December 2008, the Veteran reported that 
while deployed in Bosnia, he was clearing mine fields, but he 
could not identify persons injured or locations of the mine 
fields.  The examiner noted that there were discrepancies in 
the Veteran's history; while the Veteran had previously 
denied a history of legal problems, he acknowledged multiple 
past legal problems during the examination, to include 
arrests for unpaid fees, domestic violence and forged 
instruments; he reported that his family was close, while on 
previous examinations he denied it; the Veteran reported a 
significant weight loss associated with depression that was 
not supported by the medical evidence of record; and while 
the Veteran reported inpatient psychiatric treatment in 
connection with an incident of domestic violence, when 
pressured, he described outpatient visits.  The examiner also 
noted that while the Veteran initially denied substance use, 
when confronted with a positive urine drug screen, he 
admitted occasional alcohol and cocaine consumption.  The 
examiner determined, based on the Veteran's reporting 
inconsistencies, history of poor employment, and apparent 
history of chronic antisocial behavior, that the Veteran 
likely had a personality disorder.  The examiner concluded 
that there was no evidence that the Veteran suffered from 
depressive disorder.  The diagnoses were cocaine abuse and 
personality disorder, not otherwise specified, with 
antisocial features.  The examiner opined that there was no 
medical evidence that the Veteran suffered from a depressive 
disorder due to his back condition.  There was no evidence 
that the Veteran suffered from PTSD due to service in Bosnia.  
And the Veteran's personality disorder predated service, and 
was not caused or aggravated by it. 

Given the very unclear historical accuracy of the Veteran's 
subjective reporting and the fact that diagnoses for a 
psychiatric disorder are in doubt, the Board is of the 
opinion that the Veteran should be afforded another VA 
examination to determine whether the Veteran currently 
suffers from a psychiatric disorder and to reconcile the 
conflicting medical opinions in the claims file.  

Additionally, on VA examination December 2008 the Veteran 
reported receiving outpatient psychiatric treatment at 
Andrews Air Force Base in 2003.  These records are not in the 
claims file and should be obtained in compliance with VA's 
duty to assist. 

Finally, with respect to the claim for TDIU, the Court has 
held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  The claim for a TDIU is therefore 
inextricably intertwined with the claim being remanded 
herein, because adjudication of this claim may affect the 
merits and outcome of the claim for TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD and depression, must be fully 
adjudicated and developed by the RO before the Board can 
render a final decision regarding his claim for a TDIU.

Accordingly, this appeal is REMANDED for the following:

1.  After obtaining the appropriate 
medical releases, obtain and associate 
with the claims file copies of all 
clinical records, which are not already in 
the claims file, describing the Veteran's 
psychiatric treatment at Andrews Air Force 
Base in 2003.

2.  Schedule the Veteran for a VA 
psychiatric examination to be conducted by 
a medical professional who has not 
previously examined the Veteran, to 
ascertain the nature and etiology of any 
current psychiatric disability.  The 
claims should be reviewed by the examiner.  
The examiner should include a complete 
rationale for each opinion expressed.  In 
rendering the requested opinion, the 
examiner is asked to reconcile the 
findings described in the examination 
reports in June 2004, August 2005, and 
December 2008, as well as the VA mental 
health clinical treatment notes.  

Specifically the examiner should: 

a)  Diagnose all current acquired 
psychiatric disorders in accordance with 
DSM-IV (including PTSD, major depression, 
substance abuse, and personality 
disorder), or explain why there is no 
current psychiatric disability.  

b)  Provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any current 
diagnosed psychiatric disorder either was 
caused by or began during the Veteran's 
military service, or is secondary to 
either his service-connected low back or 
left elbow disorders.  

If it is determined that the Veteran meets 
the DSM-IV criteria for a diagnosis of 
PTSD; the examiner should identify the 
stressor(s) upon which the diagnosis is 
based.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


